Exhibit 10.1

PURCHASE CONTRACT

(Renaissance at St. Andrews Apartments)

THIS PURCHASE CONTRACT (this “Contract”), is entered into as of the Effective
Date (as hereinafter defined) by and among REDUS KENTUCKY, LLC, a Delaware
limited liability company (“Seller”), and STEADFAST ASSET HOLDINGS, INC., a
California corporation (“Purchaser”).

Recitals

Seller is the owner in fee simple of the REO Property (as hereinafter defined).

Seller desires to sell and Purchaser desires to purchase, Seller’s interest in
the REO Property, subject to all of the terms and conditions of this Contract.

Agreement

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by Seller and Purchaser, and in consideration of the above recitals
and the mutual covenants set forth in this Contract, the parties hereto agree as
follows:

 

1. Incorporation of Recitals; Certain Definitions

Each of the Recitals set forth above are hereby incorporated herein by this
reference. Initially capitalized terms not otherwise defined herein shall have
the respective meanings ascribed thereto in Exhibit A attached to this Contract
and hereby incorporated herein by this reference.

 

2. Sale and Purchase

 

  (a) Seller agrees to sell, convey, and assign to Purchaser, without recourse
and without representation or warranty except as expressly set forth herein, and
Purchaser agrees to purchase and accept from Seller, for the Purchase Price (as
hereinafter defined) on and subject to the terms and conditions set forth in
this Contract, the REO Property.

 

  (b) It is the intention of the parties hereto that the REO Property shall be
sold by Seller and purchased by Purchaser at Closing, pursuant to and in
accordance with the terms and provisions of this Contract. Purchaser hereby
agrees and acknowledges that it shall have no right hereunder to purchase less
than the entire REO Property.



--------------------------------------------------------------------------------

3. Purchase Price, Independent Contract Consideration, and Earnest Money

 

  (a) The purchase price (“Purchase Price”) to be paid by Purchaser to Seller
for the REO Property is Twelve Million Five Hundred Thousand and 00/100 Dollars
($12,500,000.00).

 

  (b) The Purchase Price shall be payable in cash or via federal funds wire
transfer at the Closing (as hereinafter defined).

 

  (c) Within five (5) Business Days after the execution and delivery of this
Contract by the later party to execute and deliver this Contract, Purchaser
shall deliver to Chicago Title Insurance Company, 4041 MacArthur Blvd # 490,
Newport Beach, CA 92660 (the “Escrow Agent”), to the attention of Rick Fortunato
or another escrow officer selected or approved by Seller and Purchaser, a copy
of this Contract and the sum of Two Hundred Thousand and 00/100 Dollars
($200,000) (“Earnest Money”), to be held in escrow pending the Closing or
earlier termination of this Contract. Escrow Agent shall deposit the Earnest
Money in a segregated, interest bearing account that has no penalty for early
withdrawal. Except as otherwise expressly set forth herein, from and after the
end of the Review Period (unless Purchaser terminates this Contract as provided
in Section 4(b)), the Earnest Money shall be immediately fully earned by Seller,
and non-refundable to Purchaser; provided, however, that the entirety of the
Earnest Money shall be applied towards payment of the Purchase Price in the
event Closing occurs pursuant to and in accordance with the terms hereof. Time
is of the essence with respect to Purchaser’s obligation to deposit the Earnest
Money.

 

4. Documents Delivered to or Obtained by Purchaser; Review Period

 

  (a) The parties acknowledge and agree that Seller has delivered and Purchaser
has received copies of those items listed on Exhibit H attached hereto
(collectively the “Due Diligence Materials”) on or prior to the Effective Date.
The furnishing of the Due Diligence Materials is without any representation or
warranty by Seller with respect thereto, whether express or implied, or with
respect to the right of Purchaser to rely on the Due Diligence Materials, some
or all of which were prepared by third parties.

 

  (b)

For the period of thirty (30) days following the Effective Date (the “Review
Period”), and thereafter through the Closing Date, Purchaser shall have the
opportunity to review the Due Diligence Materials, to enter upon the REO
Property, and to perform such other reviews, investigations and inquiries as it
deems appropriate in order to determine that the REO Property is acceptable to
Purchaser in its sole discretion (collectively, the “Due Diligence”); provided,
however, Purchaser shall not, without the prior written consent of Seller, in
its sole discretion, make any intrusive physical testing (environmental,
structural or otherwise) at the REO Property (such as soil borings, water
samplings or the like), except for a certain phase I environmental site
assessment that may be ordered by the Purchaser at its sole cost and expense.
Furthermore, notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform a phase II environmental site
assessment of the REO Property without Seller’s prior

 

2



--------------------------------------------------------------------------------

  written approval, which may be withheld for any reason or no reason. Purchaser
shall promptly repair any damage to the REO Property resulting from any physical
testing conducted by Purchaser or any of its agents, and replace, refill and
regrade any holes made in or excavations of any portion of the REO Property used
for such physical testing so that the REO Property shall be in substantially the
same condition that existed prior to such physical testing, to the extent
permitted by applicable law. Purchaser shall maintain or cause to be maintained,
at Purchaser’s expense, a policy of comprehensive general public liability
insurance, with a broad form contractual liability endorsement, and with a
combined single limit of not less than $1,000,000.00 per occurrence for bodily
injury and property damage, automobile liability coverage including owned and
hired vehicles with a combined single limit of $1,000,000.00 per occurrence for
bodily injury and property damage, and an excess umbrella liability policy for
bodily injury and property damage in the amount of $2,000,000.00 insuring
Purchaser and its affiliates, and Seller and its affiliates as additional
insured, against any injuries or damages to persons or property that may result
from or are related to (i) Purchaser’s and or Purchaser’s representatives entry
upon the REO Property; (ii) any physical testing or other activities conducted
on the REO Property by Purchaser or Purchaser’s representatives; and/or
(iii) any and all other activities undertaken by Purchaser and/or Purchaser’s
representatives in connection with the Due Diligence, all of which insurance
shall be on an “occurrence form” and with an insurance company qualified and
licensed to do business in the State, and deliver a copy of a certificate
evidencing the aforementioned insurance to Seller prior to the first entry on
the REO Property. Purchaser shall have the right to terminate this Contract in
Purchaser’s sole discretion, for any reason or no reason at all, at any time
prior to the conclusion of the Review Period upon written notice thereof to
Seller, in which event the Earnest Money shall be promptly returned to Purchaser
by Escrow Agent and neither party shall have any further liability or obligation
hereunder (except for any indemnification and other obligations that may survive
any termination hereunder); provided, however, that if Purchaser does not give
written notice to Seller prior to the expiration of the Review Period of the
termination of this Contract, then all of the following shall apply:
(i) Purchaser shall no longer have any right to terminate this Contract (except
as otherwise provided herein); (ii) Purchaser shall be bound to proceed to
Closing under and subject to the terms hereof; and (iii) Purchaser shall be
bound by all of its obligations under this Contract, each of which shall apply
without condition or contingency.

 

  (c) The Due Diligence shall be conducted at Purchaser’s sole cost and expense.

 

  (d)

Purchaser shall, prior to the expiration of the Review Period, notify Seller in
writing requesting termination of any or all of the service contracts relating
to the operation of the REO Property, each of which are terminable upon thirty
(30) days notice by Seller without penalty, that Purchaser does not elect to
assume. If Purchaser does not timely give such notice requesting termination of
a service contract relating to the operation of the REO Property, Purchaser
shall be deemed to have accepted the assumption of and the costs to assume such
service

 

3



--------------------------------------------------------------------------------

  contract(s). With respect to each service contract that Purchaser notifies
Seller that it will not assume in accordance with the terms of the first
sentence hereof, Seller shall utilize commercially reasonable efforts to notify
the vendor under such service contract that such service contract shall be
terminated effective as of the date of Closing (subject to survival for any
period after Closing that the applicable service contract remains in effect
after notice of termination is given).

 

  (e) Purchaser shall defend, indemnify, and hold harmless Seller, the members
and affiliates of Seller, and the property manager, if any, of the REO Property
from and against all losses, costs, damages, claims, and liabilities (whether
arising out of injury or death to persons or damage to any asset or otherwise)
including, but not limited to, costs of remediation, restoration and other
similar activities, mechanic’s and materialmen’s liens and reasonable attorneys’
fees, resulting from the Due Diligence or the entry by Purchaser or any agent of
Purchaser upon the REO Property, unless any of the same are caused by the gross
negligence or willful misconduct of Seller, and provided however, that Purchaser
shall not be responsible for any losses or expenses resulting from the discovery
of adverse information regarding the REO Property (except to the extent such
adverse information or condition is exacerbated by Purchaser). The provisions of
this Section 4(e) shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Contract, for a period of one (1) year.

 

5. Closing

 

  (a) The closing of the transaction contemplated hereby (the “Closing”) shall
occur at a location mutually designated by the parties or via overnight mail
delivery on a mutually agreeable date occurring on or before the Outside Closing
Date (such earlier selected date or the Outside Closing Date, as applicable, as
the same may be extended as set forth below, the “Closing Date”). The “Outside
Closing Date” shall be the date which is thirty (30) days following the
expiration of the Review Period, subject to extension as set forth below.
Purchaser shall have the option to extend the Outside Closing Date for one
(1) thirty (30) day period (an “Extension”) by (i) depositing with Seller the
sum of Fifty Thousand and No/100 Dollars ($50,000.00) (the “Extension Deposit”)
at least two (2) days prior to the initial Outside Closing Date set forth
herein, which Extension Deposit shall, except as otherwise expressly set forth
herein, immediately be non-refundable to Purchaser unless Seller breaches this
Contract or Purchaser proceeds to Closing (in which event the Extension Deposit
shall be applied to the Purchase Price), and (ii) providing Seller written
notice of Purchaser’s choice to exercise its Extension option simultaneously
with the deposit of the Extension Deposit. Time is of the essence with respect
to the Closing Date and Purchaser’s deposit of the Extension Deposit, if
applicable. Seller acknowledges and agrees that Purchaser may postpone any
initially selected Closing Date upon two (2) days prior written notice to
Seller, provided, however that no such postponement shall extend the Outside
Closing Date unless the notice is given and Extension Deposit is deposited as
provided in this Section 5(a).

 

4



--------------------------------------------------------------------------------

  (b) At the Closing, all of the following shall occur, all of which shall be
deemed concurrent conditions:

(i) Seller shall deliver or cause to be delivered to Purchaser or Escrow Agent
all of the following:

 

  (1) A special warranty deed sufficient to transfer and convey to Purchaser fee
title to the REO Property pursuant to the terms and provisions of this Contract,
substantially in the form attached hereto as Exhibit C (the “Deed”);

 

  (2) A bill of sale, substantially in the form attached hereto as Exhibit D;

 

  (3) An assignment and assumption of Seller’s interest in any and all leases
currently in effect with respect to the REO Property (each a “Lease”),
substantially in the form attached hereto as Exhibit E (the “Lease Assignment”);

 

  (4) A general assignment and assumption of Seller’s interest in any and all
maintenance, repair and service contracts and all other contracts pursuant to
which services or goods are provided to the REO Property, cable or subscription
television agreements, security deposits, licenses, permits and intangibles with
respect to the REO Property (each a “Permit”), substantially in the form
attached hereto as Exhibit F (the “General Assignment”);

 

  (5) A FIRPTA affidavit of an authorized officer of Seller;

 

  (6) Tenant notice letters to all tenants under the Leases, dated the as of the
Closing Date, substantially in the form attached hereto as Exhibit G (the
“Tenant Notices”);

 

  (7) Evidence reasonably satisfactory to Purchaser that the person executing
any documents at the Closing on behalf of Seller has full right, power, and
authority to do so;

 

  (8) A closing statement approved by both parties reflecting the Purchase
Price, all prorations, and all Closing costs as required under this Contract;
and

 

  (9) Such other documents as may be reasonably requested by Purchaser or Escrow
Agent in connection with Purchaser’s acquisition of the REO Property or the
issuance of the New Title Policy, including without limitation all transfer
declarations or similar documentation required by law (provided, however, any
such other documents shall be consistent with the “as-is”, “where-is” nature of
the transaction contemplated by this Contract and shall not result in any
material additional liability being incurred by Seller).

 

5



--------------------------------------------------------------------------------

(ii) Purchaser shall deliver or cause to be delivered to Seller or Escrow Agent
all of the following:

 

  (1) The Purchase Price in cash or immediately available wire transferred funds
less the amount of the Earnest Money, which Purchaser shall cause to be
delivered to Seller from the Escrow Agent, along with the balance of the
Purchase Price;

 

  (2) Evidence reasonably satisfactory to Seller that the person executing any
documents at the Closing on behalf of Purchaser has full right, power, and
authority to do so;

 

  (3) The Lease Assignment;

 

  (4) The General Assignment;

 

  (5) The Tenant Notices;

 

  (6) A closing statement approved by both parties reflecting the Purchase
Price, all prorations, and all Closing costs as required under this Contract;
and

 

  (7) Such other documents as may be reasonably requested by Seller or Escrow
Agent in connection with Purchaser’s acquisition of the REO Property or the
issuance of the New Title Policy, including without limitation all transfer
declarations or similar documentation required by law.

 

  (c) At the conclusion of Closing, possession of the REO Property shall be
delivered to Purchaser subject to the terms and conditions of all existing
leases and agreements affecting the REO Property, except as provided in this
Contract.

 

  (d)

Notwithstanding anything herein to the contrary, the obligation of Purchaser to
consummate the transaction contemplated hereunder shall be contingent upon the
following: (1) Seller’s representations contained herein shall be true and
correct in all material respects as of the Closing Date (or, in the event any
such representations are no longer true, the applicable changes in circumstances
occurring prior to the Closing Date which cause such representations to be
untrue do not, taken in the aggregate, have a material adverse effect on the
value or marketability of the REO Property); and (2) there shall exist no
pending, or threatened (in writing) action, suit or proceeding with respect to
Seller or the REO Property before or by any court or administrative agency which
seeks to restrain or prohibit, or to obtain damages or a discovery order with
respect to, this Contract or the consummation of the transactions contemplated
hereby or that would otherwise materially and adversely affect Seller’s ability
to perform its

 

6



--------------------------------------------------------------------------------

  obligations under this Contract. Notwithstanding the foregoing, Purchaser
acknowledges that neither the Consent Order (as hereinafter defined) nor any
other matter of which Purchaser has actual knowledge of as the Effective Date
shall constitute the basis for a termination under this Section 5(d).

 

6. Termination, Default, and Remedies

 

  (a) If Purchaser fails to consummate the purchase of the REO Property, or any
portion thereof, pursuant to this Contract at the Closing, Seller’s sole and
exclusive remedy shall be to retain the Earnest Money, as full, fixed and
liquidated damages, not as a penalty, the parties hereby acknowledging the
difficulty of ascertaining Seller’s damages in such a circumstance and agreeing
that this remedy represents a reasonable and mutual attempt by Seller and
Purchaser to anticipate the consequence to Seller of such breach by Purchaser,
whereupon this Contract shall terminate. Thereafter, unless Purchaser has
breached or was in default of this Contract prior to such termination for other
than a breach for failure to consummate the purchase of the REO Property, or any
portion thereof (in which event the terms of the last sentence of this
Section 6(a) shall apply), Purchaser and Seller shall be relieved of further
liability hereunder, at law or in equity, it being the agreement of the parties
that Purchaser shall have no other liability or obligation for default
hereunder, except for such indemnification and other obligations as may, under
the terms hereof, survive termination of this Contract. In the event of any
breach or default by Purchaser other than for Purchaser’s failure to consummate
the purchase of the REO Property, or any portion thereof, pursuant to this
Contract at Closing, which breach or default remains uncured for ten (10) days
after receipt of written notice of such breach from Seller, Seller shall (x) if
such breach or default occurs prior to Closing, retain the Earnest Money and
terminate this Contract (except for such indemnification and other obligations
as may, under the terms hereof, survive termination of this Contract), and
(y) if such breach or default occurs after Closing, shall have all other rights
and remedies provided hereunder at law or in equity as a result of any such
breach or default by Purchaser under this Contract.

 

  (b)

If Seller (x) fails to consummate the sale of the REO Property, or any portion
thereof, pursuant to this Contract at the Closing or (y) fails to perform any of
Seller’s other obligations under this Contract either prior to or at the Closing
and such failure under this subsection (y) remains uncured for ten (10) days
after receipt of written notice of such default from Purchaser, in either event
for any reason other than (i) the termination of this Contract, or
(ii) Purchaser’s failure to perform Purchaser’s obligations under this Contract,
on or prior to the Closing Date, then Purchaser shall have the right, as its
sole and exclusive remedy, to either (A) terminate this Contract by giving
written notice of the termination to Seller prior to or at the Closing,
whereupon the Escrow Agent shall deliver the Earnest Money to Purchaser, free of
any claims by Seller, as full, fixed and liquidated damages, not as a penalty,
plus, in the event such failure is in bad faith and intentional, up to
$75,000.00 for actual out-of-pocket costs and expenses (as evidenced by paid
receipts and invoices) incurred by Purchaser in connection with

 

7



--------------------------------------------------------------------------------

  this Contract, whereupon this Contract shall terminate, the parties hereby
acknowledging the difficulty of ascertaining Purchaser’s damages in such a
circumstance and agreeing that this remedy represents a reasonable and mutual
attempt by Seller and Purchaser to anticipate the consequence to Purchaser of
Seller’s breach; or (B) pursue an action for specific performance of this
Contract against Seller to consummate the sale of this REO Property pursuant to
this Contract; provided, however, that Purchaser shall not be entitled to pursue
any action for specific performance in the event that either of the following is
applicable: (x) Seller is subject to an order or regulation of any governmental
or regulatory authority having jurisdiction over Seller or any affiliate thereof
that prevents such performance, or (y) such performance would result in the levy
of a fine, imposition of any reserve requirement or any other action that has a
material adverse effect (apart from the act of specific performance) on Seller
or any affiliate by any such governmental or regulatory authority. Purchaser
shall be deemed to waive any right to specific performance pursuant to clause
(B) above in this Section 6(b) unless Purchaser commences any such action for
specific performance within ninety (90) days following the Outside Closing Date.
Thereafter, Purchaser and Seller shall be relieved of further liability
hereunder (except to the extent indemnification and other obligations of
Purchaser and Seller survive termination), at law or in equity, it being the
agreement of the parties that Seller shall have no liability or obligation for
default hereunder except to the extent of the amounts set forth herein, and in
no event shall Seller’s liability or responsibility for any failure, breach or
default hereunder exceed the total amounts set forth herein, and in no event
shall Purchaser be entitled to any other equitable remedies except as set forth
herein. Notwithstanding anything to the contrary set forth herein, in the event
remedy option (B) above is not an available remedy to Purchaser, Purchaser shall
be deemed to have selected remedy option (A) set forth above as Purchaser’s sole
remedy and Seller shall also reimburse Purchaser up to $75,000.00 for actual
out-of-pocket costs and expenses (as evidenced by paid receipts and invoices)
incurred by Purchaser in connection with this Contract.

 

  (c) If either Seller or Purchaser becomes entitled to the Earnest Money upon
termination of this Contract in accordance with its terms, Purchaser and Seller
covenant and agree to deliver a letter of instruction to the Escrow Agent
directing disbursement of the Earnest Money to the party entitled thereto. If
either party fails or refuses to sign or deliver such instruction letter when
the other party is entitled to disbursement of the Earnest Money such party
shall pay, upon the final order of a court with appropriate jurisdiction, all
reasonable attorneys’ fees and expenses (including, without limitation, court
costs and fees and expenses of expert witnesses and other professionals)
incurred by the party so entitled to the Earnest Money in connection with the
recovery of the Earnest Money. This obligation shall survive termination of this
Contract.

 

8



--------------------------------------------------------------------------------

7. Seller’s Covenants, Agreements, Representations, and Warranties

 

  (a) Seller represents and warrants to Purchaser that:

(i) Seller has full power and authority and has taken all action necessary to
authorize it to enter into and perform its obligations under this Contract and
all other documents or instruments contemplated hereby. This Contract has been
duly authorized, executed and delivered by Seller. This Contract constitutes the
legal, valid and binding obligation of Seller, and is enforceable in accordance
with its terms. The execution, delivery and performance of this Contract by
Seller does not conflict with the organizational documents of Seller, or, to
Seller’s knowledge, with any law, statute or regulation applicable to Seller or
any mortgage, indenture or other contract or agreement to which Seller is a
party. No litigation has been served upon Seller, nor to the best of the
Seller’s knowledge has been filed or threatened in writing against Seller that
would have a material adverse effect on the transactions contemplated by this
Contract.

(ii) The individual or individuals executing this Contract and any and all
documents contemplated hereby on behalf of Seller has or have the legal power,
right, and actual authority to bind Seller to the terms and conditions contained
in this Contract and in such documents. To Seller’s knowledge, Seller has all
consents and approvals as may be necessary or required to permit Seller to
perform its obligations under this Contract.

(iii) To Seller’s knowledge, there are no written notices of uncured violations
of laws in Seller’s possession or control that Seller has failed to provide (or
make available at the REO Property) to Purchaser. To Seller’s knowledge, as of
the date set forth thereon, (1) the rent roll attached hereto as Exhibit I
(“Rent Roll”) lists all existing residential leases related to the REO Property,
and (2) the information set forth on the Rent Roll with respect to rent,
deposits, delinquencies and credits is true and correct, except for such
inaccuracies which are not material when taken in the aggregate.

(iv) To Seller’s knowledge, there is no legal or administrative action or
proceeding currently pending to (a) contest or appeal the amount of real
property taxes or assessments levied against the Real Property or any part
thereof or the assessed value of the Real Property or any part thereof for real
property tax purposes, or (b) modify the existing zoning of the REO Property.

(v) Seller is not any of the following: (i) a person or entity that is listed in
the Annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224 on Terrorist Financing (effective September 24, 2001) (herein called
the “Executive Order”); (ii) a person or entity directly (or, to Seller’s
knowledge, indirectly) owned or controlled by, or directly (or, to Seller’s
knowledge, indirectly,) acting for or on behalf of any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (iii) a person or entity that is named as a “specifically
designated national” or “blocked person” on the most current list published by
the U.S. Treasury Department’s Office of Foreign Assets Control (herein called
“OFAC”) at its official website, http://www.treas.gov/offices/enforcement/ofac;
(iv) a person or entity that is otherwise the target of any economic sanctions
program currently administered by OFAC, or (v) to Seller’s knowledge, a person
or entity that is affiliated with any person or entity identified in the
foregoing clauses (i), (ii), (iii), or (iv).

 

9



--------------------------------------------------------------------------------

(vi) Consistent with Section 12 below, Seller has not dealt with any broker,
investment banker, agent or other person, except the Broker (as defined herein),
who may be entitled to any commission or compensation in connection with the
sale of the REO Property or any portion thereof.

 

  (b) Seller covenants with Purchaser as follows:

(i) From the Effective Date until Closing, Seller shall (1) promptly notify
Purchaser in writing of any litigation, arbitration, condemnation or
administrative hearing before any court or governmental agency concerning Seller
or the REO Property which is instituted after the date hereof if actual notice
or actual knowledge is received by Seller’s Representative concerning same;
(2) promptly after Seller’s Representative receives any written notice notifying
Seller or after Seller’s Representative has actual knowledge that any release of
hazardous substances has occurred in, on or under the REO Property (or any
nearby real property which is reasonably likely to migrate to the Land) or that
there is a violation of any environmental laws at the REO Property, give
Purchaser a copy of such written notice received by Seller’s Representative (or
information pertaining to such release, if based upon Seller’s actual knowledge
rather than written notice); (3) keep in force the insurance coverages procured
by Seller at levels currently in place for the REO Property; (4) continue to
operate and maintain the REO Property in a manner substantially consistent with
Seller’s current practices (including, without limitation, maintenance of
substantially the same advertising and marketing programs for the REO Property
in effect as of the date of this Contract); (5) refrain from entering into or
materially amending any contracts, or other agreements (excluding Leases)
regarding the REO Property (other than entering into contracts in the ordinary
and usual course of business and which are cancelable by the owner of the REO
Property without penalty within thirty (30) days after giving notice thereof);
(6) promptly provide to Purchaser copies of all written notices received by
Seller’s Representative asserting any violation of laws, statutes, rules,
regulations or ordinances applicable to the REO Property; and (7) refrain from
offering the REO Property for sale or marketing the same for sale; and

(ii) On the Effective Date, Seller shall instruct Seller’s property manager to
provide any of the items described in subsection (i) hereof to Seller’s
Representative promptly upon receipt thereof; and

(iii) Except as may be required by law or agreed to by Purchaser (such agreement
not to be unreasonably withheld as to non-monetary easements and encumbrances),
Seller agrees that from the Effective Date until Closing, Seller shall not
consent to or enter into any easements, mortgages or other encumbrances upon the
REO Property (provided, however, Seller or its property manager may enter into
Leases in the ordinary course of business in operating the REO Property).

 

10



--------------------------------------------------------------------------------

  (c) Each of the representations, warranties and covenants made by Seller in
this Section 7 hereof shall not merge into the Deed or other closing documents
but shall survive Closing for a period of one hundred eighty (180) days
thereafter. On the date that is exactly one hundred eighty (180) days after
Closing, all such representations, warranties and covenants of Seller, including
without limitation those in this Contract, shall terminate and expire and shall
thereafter be of no further force or effect. If Purchaser fails to provide
written notice to Seller of a breach or default with respect to any of such
representations, warranties and covenants of Seller within one hundred eighty
(180) days after Closing, any and all remedies of Purchaser with respect to any
such breach or default on the part of Seller under any such representations,
warranties or covenants, shall expire, and thereafter Purchaser shall have no
other remedy or recourse against Seller whatsoever.

 

  (d) For purposes of this Contract and any document delivered at Closing, all
references to Seller’s knowledge, including, without limitation, whenever the
phrase “to Seller’s actual knowledge,” or the “knowledge” of Seller or words of
similar import are used, they shall be deemed to refer to facts within the
actual, personal knowledge of Seller’s Representative only, and no others, only
at the times indicated, without investigation or inquiry, or obligation to make
investigation or inquiry, and in no event shall the same include any knowledge
imputed to Seller by any other person or entity.

 

  (e) Each of the representations, warranties and covenants made by Seller
herein, including, without limitation, in this Section 7 hereof, is made subject
to, and shall be deemed to be modified by, any information to the contrary set
forth or referenced in any of the Due Diligence Materials. Purchaser shall be
deemed to have knowledge of all information and circumstances set forth,
described or otherwise referenced in any of the Due Diligence Materials. In no
event shall Seller be deemed to be in breach of any representation, warranty or
covenant made by Seller herein, including, without limitation, in this Section 7
hereof, on account of any information or circumstance of which Purchaser has
actual knowledge on or prior to the Closing Date.

 

8. Purchaser’s Covenants, Agreements, Representations, and Warranties

 

  (a) Purchaser hereby makes the following representations, warranties and
agreements which shall have been deemed to have been made as of the Closing
Date:

(i) Purchaser is acquiring the REO Property for its own account only and not for
any other Person other than an affiliate of Purchaser to whom Purchaser may
assign this Contract in accordance with Section 16.

 

11



--------------------------------------------------------------------------------

(ii) Purchaser represents that it is a knowledgeable, experienced and
sophisticated Purchaser of real estate. Purchaser acknowledges that all
information obtained by Purchaser has been and will be obtained from a variety
of sources and Seller will not be deemed to have represented or warranted the
completeness, truth or accuracy of any of the Due Diligence Materials or other
such information heretofore or hereafter furnished to Purchaser, except as
expressly set forth herein. Upon Closing, Purchaser will assume the risk that
adverse matters, including, but not limited to, adverse physical and
environmental conditions, may not have been revealed by Purchaser’s inspections
and investigations.

(iii) Consistent with Section 12 below, Purchaser has not dealt with any broker,
investment banker, agent or other person, except the Broker (as defined herein),
who may be entitled to any commission or compensation in connection with the
sale of the REO Property or any portion thereof.

(iv) Purchaser acknowledges and agrees that, except as expressly set forth in
this Contract, the REO Property is being sold on an “as is” “where is” and “with
all faults” basis on the terms and conditions herein set forth. The Purchase
Price reflects the “as is, where is” nature of this sale and any faults,
liabilities, defects or other adverse matters that may be associated with the
REO Property. PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS CONTRACT, AND UNDERSTANDS THE
SIGNIFICANCE AND EFFECT THEREOF. PURCHASER ACKNOWLEDGES AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
CONTRACT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE REO PROPERTY TO
PURCHASER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS
AND ACKNOWLEDGMENTS SET FORTH IN THIS CONTRACT.

(v) Purchaser expressly agrees and acknowledges that Purchaser’s obligations
hereunder are not in any way conditional upon, or qualified by, Purchaser’s
ability to obtain financing of any type or nature whatsoever (i.e., whether by
way of debt, financing or equity investment or otherwise) to consummate the
transactions contemplated hereby.

(vi) Purchaser represents that it has full power and authority and has taken all
action necessary to authorize it to enter into and perform its obligations under
this Contract and all other documents or instruments contemplated hereby.
Purchaser represents and warrants that this Contract has been duly authorized,
executed and delivered by Purchaser. This Contract constitutes the legal, valid
and binding obligation of Purchaser, enforceable in accordance with its terms.
Purchaser represents and warrants that the execution, delivery and performance
of this Contract by Purchaser does not conflict with the organizational
documents of Purchaser, or with any law, statute or regulation applicable to
Purchaser, or any

 

12



--------------------------------------------------------------------------------

mortgage, indenture or other contract or agreement to which Purchaser is a
party. Purchaser represents and warrants that no litigation has been served upon
Purchaser, nor to the best of the Purchaser’s knowledge has been filed or
threatened in writing against Purchaser that would have a material adverse
effect on the transactions contemplated by this Contract.

(vii) Purchaser shall not institute any enforcement or legal action or
proceeding in the name of Seller. Subject to the exceptions set forth in
Section 30 below, Purchaser shall not, except where circumstances reasonably
require revealing the purchase of the REO Property from Seller, (1) make
reference to Seller or Wells Fargo Bank, N.A. in any correspondence to or
discussion with any sale, rental or other disposition of the REO Property, or
(2) use Seller’s or Wells Fargo Bank, N.A.’s name, or any name derived therefrom
or confusingly similar therewith in connection with Purchaser’s management of
the REO Property. Purchaser agrees and acknowledges that there may be no
adequate remedy at law for a violation of the terms of this Section, and Seller
shall have the right to seek the entry of an order by a court of competent
jurisdiction enjoining any violation hereof.

 

  (b) Survival of Representations, Warranties and Covenants of Purchaser

Each of the representations, warranties and covenants made by Purchaser in this
Contract shall not merge into any Deed or other closing documents but shall
survive Closing for a period of one (1) year thereafter. On the date that is
exactly one (1) year after Closing, all such representations, warranties and
covenants of Purchaser, including without limitation those in this Contract,
shall terminate and expire and shall thereafter be of no further force or
effect. If Seller fails to provide written notice to Purchaser of a breach or
default with respect to any of such representations, warranties and covenants of
Purchaser within one (1) year after Closing, any and all remedies of Seller with
respect to any such breach or default on the part of Purchaser under any such
representations, warranties or covenants, shall expire, and thereafter Seller
shall have no other remedy or recourse against Purchaser whatsoever.

 

9. No Recording or Filing

Neither this Contract nor a memorandum thereof shall be filed or recorded by
Seller or Purchaser.

 

10. Post-Closing Duties / Obligations

From and after Closing, Purchaser hereby assumes and shall undertake, comply
with and discharge all duties and obligations of Seller under any applicable
law, statute, ordinance, order finding, decree, rule or regulation, with respect
to the REO Property. This Section 10 and all other Sections that contain or
relate to obligations to be performed or satisfied post-Closing on the part of
either Seller or Purchaser shall survive Closing.

 

13



--------------------------------------------------------------------------------

11. Title

 

  (a) Title Objections. Within three (3) calendar days following the Effective
Date, Purchaser shall obtain an abstract of title issued by the Title Company,
setting forth the status of title to the REO Property and showing all
encumbrances and other matters affecting the REO Property (the “Commitment”);
provided, however, in no event shall Seller be obligated to pay any premium for
a new owner’s policy, the cost of obtaining the Commitment, or any other costs
related to title insurance. Within two (2) Business Days following the receipt
by Purchaser of the Commitment, Purchaser shall notify Seller in writing as to
Purchaser’s disapproval of any of the title exceptions set forth in such
Commitment. Seller shall have two (2) Business Days thereafter (“Seller Response
Period”) to elect whether or not to remove said exceptions at Seller’s expense
at or prior to the Closing; provided, however that Seller shall have no
obligation to cure title objections except (i) financing liens of an
ascertainable amount created by, under or through Seller, which liens Seller
shall cause to be released at or prior to Closing (with Seller having the right
to apply the Purchase Price or a portion thereof for such purpose), and
(ii) exceptions or encumbrances to title which are voluntarily created by, under
or through Seller after the date hereof without, to the extent such consent is
required under Section 7(b)(ii) hereof, Purchaser’s consent (collectively
“Mandatory Items”). In the event Seller does not give written notice to
Purchaser and Escrow Agent within the Seller Response Period that Seller will
remove such disapproved exception(s) at or prior to the Closing, then Purchaser
may, by delivery of written notice to Seller and Escrow Agent within two
(2) Business Days following expiration of the Seller Response Period, elect to
(i) terminate this Contract, in which case Purchaser shall be entitled to a
return of the Earnest Money, or (ii) approve the previously disapproved title
exceptions reflected in the Commitment (in which case such exceptions shall
become Permitted Exceptions) without any reduction in the Purchase Price and
waive Purchaser’s right of cancellation. In the event Seller gives written
notice to Purchaser and Escrow Agent within the Seller Response Period that
Seller will remove such disapproved exception(s) at or prior to the Closing, and
then fails to do so, or fails to remove any Mandatory Items, then Purchaser may,
as its only option, elect to either: (y) waive such objection(s) and consummate
the transaction contemplated by this Contract without adjustment to the Purchase
Price; or (z) terminate this Contract, in which event the Earnest Money and all
interest earned thereon shall be returned to Purchaser, Seller shall pay to
Purchaser an amount equal to Purchaser’s actual, third-party costs (as evidenced
by paid receipts and invoices) incurred from and after the date on which Seller
agreed to cure such objections (but in no event to exceed $75,000.00, and
neither party shall have any further obligations to the other party except for
the obligations which expressly survive termination. In the event Purchaser
fails to give timely written notice of its election to terminate this Contract
following expiration of the Seller Response Period, Purchaser shall be deemed to
have expressly approved the Commitment and shall take title to the Property at
Closing subject to all Permitted Exceptions.

 

  (b)

Title Insurance. Purchaser shall be entitled to request that, at Closing, with
respect to the REO Property, from the Title Company (i) a 2006 ALTA owner’s

 

14



--------------------------------------------------------------------------------

  form title policy (the “New Title Policy”), in the amount of the Purchase
Price, insuring that fee simple title to the REO Property is vested in Purchaser
subject only to the Permitted Exceptions, and (ii) such endorsements (or
amendments) to such New Title Policy as Purchaser may reasonably require;
provided that, if, for any reason, the Title Company declines to so issue the
New Title Policy at Closing, Purchaser shall be entitled to request that another
title company, selected by Purchaser, issue to Purchaser, at Closing, a New
Title Policy; provided further that (a) the New Title Policy and any
endorsements thereto shall be at no cost to, and shall impose no additional
liability on, Seller, (b) Purchaser’s obligations under this Contract shall not
be conditioned upon Purchaser’s ability to obtain the New Title Policy or any
endorsements to the New Title Policy and, if Purchaser is unable to obtain a New
Title Policy and/or any such endorsements, Purchaser shall nevertheless be
obligated to proceed to close the transactions contemplated by this Contract
without reduction of or set off against the Purchase Price, and (c) the Closing
shall not be delayed as a result of Purchaser’s aforementioned request.

 

  (c) Transfer of Title. At the Closing, Seller shall convey fee title to the
REO Property by providing the Deed to Purchaser, subject only to the Permitted
Exceptions.

 

12. Brokerage Commissions

Seller and Purchaser acknowledge and represent that Hendricks and Partners (the
“Broker”) has acted as listing agent and Seller’s broker concerning the REO
Property and is the only broker that either Purchaser or Seller has dealt with
concerning the REO Property and this Contract. Seller shall be responsible for
payment to Broker of all compensation due Broker, if and when Closing occurs,
pursuant to a separate agreement between Seller and Broker. Should any other
claim for commission be asserted or established, the party in breach of its
representation in this Section hereby expressly agrees to hold the other
harmless with respect to all costs relating thereto (including reasonable
attorneys’ fees) to the extent that the breaching party is shown to have been
responsible for the creation of such claim. Anything to the contrary in this
Contract notwithstanding, such agreement of each party to hold the other
harmless shall survive the Closing and any termination of this Contract.

 

13. Disclaimers

PURCHASER ACKNOWLEDGES TO AND AGREES WITH SELLER THAT PURCHASER IS PURCHASING
THE REO PROPERTY IN AN “AS IS” CONDITION “WITH ALL FAULTS” AND SPECIFICALLY AND
EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS
OR IMPLIED, OF ANY KIND, NATURE OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER
OTHER THAN THOSE EXPRESSLY STATED IN THIS CONTRACT.

PURCHASER ACKNOWLEDGES THAT PURCHASER HAS NOT RELIED, AND IS NOT RELYING, UPON
ANY INFORMATION, DOCUMENT, SALES BROCHURES

 

15



--------------------------------------------------------------------------------

OR OTHER LITERATURE, MAPS, SKETCHES, DRAWINGS, PLANS, PROJECTION, PROFORMA,
STATEMENT, REPRESENTATION, GUARANTEE OR WARRANTY (WHETHER EXPRESS OR IMPLIED,
ORAL OR WRITTEN, MATERIAL OR IMMATERIAL) THAT MAY HAVE BEEN GIVEN BY OR MADE BY
OR ON BEHALF OF SELLER OTHER THAN THOSE EXPRESSLY STATED IN THIS CONTRACT.

PURCHASER HEREBY ACKNOWLEDGES THAT IT SHALL NOT BE ENTITLED TO, AND SHALL NOT,
RELY ON SELLER, ITS AGENTS, EMPLOYEES OR REPRESENTATIVES, AND SELLER HEREBY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, EITHER UNDER COMMON LAW, BY STATUTE, OR OTHERWISE, AS TO (I) THE
QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF THE REO PROPERTY INCLUDING,
BUT NOT LIMITED TO, ANY STRUCTURAL ELEMENTS, FOUNDATION, ACCESS, LANDSCAPING,
SEWAGE OR UTILITY SYSTEMS AT THE REO PROPERTY, IF ANY; (II) THE QUALITY, NATURE,
ADEQUACY OR PHYSICAL CONDITION OF SOILS AND GROUND WATER OR THE EXISTENCE OF
GROUND WATER AT THE REO PROPERTY; (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY
OR PHYSICAL CONDITION OF ANY UTILITIES SERVING THE REO PROPERTY; (IV) THE
DEVELOPMENT POTENTIAL OF THE REO PROPERTY, ITS VALUE, ITS PROFITABILITY, ITS
HABITABILITY, MERCHANTABILITY OR FITNESS, SUITABILITY OR ADEQUACY OF THE REO
PROPERTY FOR ANY PARTICULAR PURPOSE; (V) THE ZONING OR OTHER LEGAL STATUS OF THE
REO PROPERTY; (VI) THE COMPLIANCE OF THE REO PROPERTY OR ITS OPERATIONS WITH ANY
APPLICABLE CODE, STATUTE, LAW, ORDINANCE, RULE, REGULATION, COVENANT, PERMIT,
AUTHORIZATION, STANDARD, CONDITION OR RESTRICTION OF ANY GOVERNMENTAL OR
REGULATORY AUTHORITY; (VII) THE QUALITY OF ANY LABOR OR MATERIALS RELATING IN
ANY WAY TO THE REO PROPERTY; OR (VIII) THE SQUARE FOOTAGE OR ACREAGE OF THE REO
PROPERTY.

PURCHASER ACKNOWLEDGES THAT BY THE END OF THE REVIEW PERIOD, PURCHASER WILL HAVE
HAD AN ADEQUATE OPPORTUNITY TO MAKE SUCH LEGAL, FACTUAL AND OTHER INQUIRIES AND
INVESTIGATIONS AS PURCHASER DEEMS NECESSARY, DESIRABLE OR APPROPRIATE WITH
RESPECT TO THE REO PROPERTY. SUCH INQUIRIES AND INVESTIGATIONS OF PURCHASER
SHALL BE DEEMED TO INCLUDE AN ENVIRONMENTAL AUDIT OF THE REO PROPERTY, AN
INSPECTION OF THE PHYSICAL COMPONENTS AND GENERAL CONDITION OF ALL PORTIONS OF
THE REO PROPERTY, SUCH STATE OF FACTS AS AN ACCURATE SURVEY AND INSPECTION WOULD
SHOW, THE PRESENT AND FUTURE ZONING AND LAND USE ORDINANCES, RESOLUTIONS AND
REGULATIONS OF THE CITY, COUNTY AND STATE WHERE THE REO PROPERTY IS LOCATED AND
THE VALUE AND MARKETABILITY OF THE REO PROPERTY.

 

16



--------------------------------------------------------------------------------

PURCHASER ACKNOWLEDGES THAT THERE HAVE BEEN NO REPRESENTATIONS OR AGREEMENTS
REGARDING SELLER’S OBLIGATION TO PROVIDE OR COMPLETE ROADS, SEWER, WATER,
ELECTRIC OR OTHER UTILITY SERVICES, ANY DEVELOPMENT OR CONSTRUCTION ACTIVITY, OR
ANY OTHER IMPROVEMENTS TO THE REO PROPERTY MADE BY SELLER OR RELIED UPON BY
PURCHASER WHATSOEVER.

PURCHASER ACKNOWLEDGES THAT SELLER HAS INFORMED PURCHASER THAT SELLER HOLDS
TITLE TO THE REO PROPERTY, THROUGH FORECLOSURE OR OTHERWISE, PRIMARILY TO
PROTECT ITS SECURITY INTEREST WITHIN THE MEANING OF THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT (“CERCLA”), 42 U.S.C. §
9601 ET SEQ. AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.

WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE PRECEDING, PURCHASER
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT IT HEREBY WAIVES, RELEASES AND
DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE IN THE FUTURE AGAINST
THE SELLER WITH RESPECT TO COSTS, DAMAGES, OBLIGATIONS, PENALTIES, CAUSES OF
ACTION AND OTHER LIABILITIES (WHETHER ACCRUED, CONTINGENT, ARISING BEFORE OR
AFTER THIS CONTRACT, OR OTHERWISE) ARISING AS A RESULT OF (I) THE CONDITION OF
THE REO PROPERTY, EITHER PATENT OR LATENT, (II) ITS ABILITY OR INABILITY TO
OBTAIN OR MAINTAIN BUILDING PERMITS, EITHER TEMPORARY OR FINAL CERTIFICATES OF
OCCUPANCY OR OTHER LICENSES FOR THE USE OR OPERATION OF THE REO PROPERTY, AND/OR
CERTIFICATES OF COMPLIANCE FOR THE REO PROPERTY, (III) THE ACTUAL OR POTENTIAL
INCOME OR PROFITS TO BE DERIVED FROM THE REO PROPERTY, (IV) THE REAL ESTATE
TAXES OR ASSESSMENTS NOW OR HEREAFTER PAYABLE THEREON, (V) THE PAST, PRESENT OR
FUTURE CONDITION OR COMPLIANCE OF THE REO PROPERTY, OR COMPLIANCE OF PAST OWNERS
AND OPERATORS OF THE REO PROPERTY, IN REGARD TO ANY PAST, PRESENT AND FUTURE
FEDERAL, STATE AND LOCAL ENVIRONMENTAL PROTECTION, POLLUTION CONTROL, POLLUTION
CLEANUP, AND CORRECTIVE ACTION LAWS, RULES, REGULATIONS, ORDERS, AND
REQUIREMENTS (INCLUDING WITHOUT LIMITATION CERCLA, RCRA, AND OTHERS PERTAINING
TO THE USE, HANDLING, GENERATION, TREATMENT, STORAGE, RELEASE, DISPOSAL,
REMOVAL, REMEDIATION OR RESPONSE TO, OR NOTIFICATION OF GOVERNMENTAL ENTITIES
CONCERNING, TOXIC, HAZARDOUS, OR OTHERWISE REGULATED WASTES, SUBSTANCES,
CHEMICALS, POLLUTANTS OR CONTAMINANTS), OR LAND USE LAWS, RULES, REGULATIONS,
ORDERS OR REQUIREMENTS, (VI) THE PRESENCE ON, IN, UNDER OR NEAR THE REO PROPERTY
OF (INCLUDING WITHOUT LIMITATION ANY RESULTANT OBLIGATION UNDER CERCLA, THE
RESOURCE CONSERVATION AND RECOVERY ACT (“RCRA”), 42 U.S.C. § 6973 et seq., ANY
STATE STATUTE OR REGULATION, OR OTHERWISE, TO

 

17



--------------------------------------------------------------------------------

REMOVE, REMEDIATE OR RESPOND TO) ASBESTOS CONTAINING MATERIAL, RADON, UREA
FORMALDEHYDE OR ANY OTHER TOXIC, HAZARDOUS OR OTHERWISE REGULATED WASTE,
SUBSTANCE, CHEMICAL, POLLUTANT OR CONTAMINANT, AND (VII) ANY OTHER STATE OF
FACTS WHICH EXIST WITH RESPECT TO THE REO PROPERTY.

PURCHASER ACKNOWLEDGES AND AGREES THAT THE TERMS AND CONDITIONS OF THIS SECTION
SHALL EXPRESSLY SURVIVE THE TERMINATION OF THIS CONTRACT AND/OR OF THE
RECORDATION THE DEED FOR THE REO PROPERTY.

 

14. Notices

Any notice pursuant to this Contract shall be given in writing by (a) personal
delivery, or (b) expedited delivery service with proof of delivery, or
(c) United States Mail, postage prepaid, registered or certified mail, return
receipt requested, sent to the intended addressee at the address set forth
below, or to such other address or to the attention of such other person as the
addressee shall have designated by written notice sent in accordance herewith,
and shall be deemed to have been given either at the time of personal delivery,
or, in the case of expedited delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Contract shall be as follows:

 

If to Purchaser:    STEADFAST ASSET HOLDINGS, INC.    18100 Von Karman, Suite
500    Irvine, California 92612    Attn: Ana Marie del Rio, Esq. with a copy to:
   Katten Muchin Rosenman LLP    2900 K Street NW, North Tower - Suite 200   
Washington, DC 20007-5118    Attn: Virginia Davis, Esq If to Seller:    REDUS
KENTUCKY, LLC    c/o Wells Fargo Bank, N.A.    301 S. College Street D1053-04B
   Charlotte, NC 28202    Attention: Michael Wilson with a copy to:    WELLS
FARGO BANK, N.A.    301 S. College Street D1053-300    Charlotte, NC 28202   
Attention: Deborah Snyder and, with a copy to:    K&L GATES, LLP    214 North
Tryon St., 47th Floor    Charlotte, NC 28202    Attention: Derek Wisniewski

 

18



--------------------------------------------------------------------------------

15. Modifications

This Contract cannot be changed orally, and no executory agreement shall be
effective to waive, change, modify or discharge it in whole or in part unless
such executory agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought.

 

16. Assigns

This Contract shall inure to the benefit of and be binding on the parties and
their respective representatives, successors, and assigns. Purchaser may not
assign its rights or obligations under this Contract to any party without the
prior written consent of Seller, which consent may be withheld in Seller’s sole
discretion. Notwithstanding the foregoing, Purchaser shall have the right,
without Seller’s consent, to assign its rights in this Contract to any entity
that is, directly or indirectly, controlled by or under common control with
Purchaser, provided that at least three (3) days prior to the Closing Date,
(i) Purchaser delivers written notice of such assignment to Seller, and
(ii) Purchaser and such entity execute and deliver to Seller a document by which
Purchaser assigns, and such new entity assumes, all of the duties and
obligations of Purchaser under this Contract. No assignment by Purchaser shall
be deemed to relieve Purchaser of any of its obligations hereunder. If Purchaser
consists of more than one person or entity, each will be jointly and severally
liable to perform the obligations of Purchaser hereunder and all
representations, warranties, covenants and agreements made by Purchaser
hereunder shall be joint and several.

 

17. Effective Date

The date on which this Contract is executed by the last to sign of the Seller
and Purchaser shall be the “Effective Date” of this Contract.

 

18. Time of the Essence

Time is of the essence in the execution and performance of this Contract and of
each of its provisions.

 

19. Entire Agreement

This Contract, including the Exhibits, any confidentiality agreement executed by
Purchaser and Seller as contemplated by Section 30 of this Contract, if any, and
any intercreditor agreements, escrow agreements, security agreements or other
similar agreements entered into by Seller and Purchaser in connection with and
as contemplated by this Contract, if any, contain the entire agreement between
the parties pertaining to the subject matter hereof and fully supersedes all
prior agreements and understandings between the parties pertaining to such
subject matter.

 

19



--------------------------------------------------------------------------------

20. Further Assurances

Each party agrees that it will without further consideration execute and deliver
such other documents, and take such other action, whether prior or subsequent to
Closing, as may be reasonably requested by the other party to consummate more
effectively the purposes or subject matter of this Contract. Without limiting
the generality of the foregoing, Purchaser shall, if requested by Seller,
execute acknowledgments of receipt with respect to any materials delivered by
Seller to Purchaser with respect to the REO Property. If Seller agrees to
cooperate or provide assistance with respect to any litigation or other disputes
subsequent to the Closing at Purchaser’s written request with respect to the REO
Property (other than disputes between Purchaser and Seller), then Purchaser
shall, upon demand, reimburse Seller for any reasonable costs, fees, expenses
(including attorneys’ fees and expenses) and other amounts that Seller
reasonably incurs in connection with providing such cooperation and assistance.

 

21. Counterparts

This Contract may be executed in several counterparts, and all such executed
counterparts shall constitute the same agreement. Executed copies of this
Contract may be delivered between the parties via e-mail.

 

22. Severability

If any provision of this Contract is determined by a court of competent
jurisdiction to be invalid or unenforceable, the remainder of this Contract
shall nonetheless remain in full force and effect.

 

23. Applicable Law/Venue; Waiver of Jury Trial

THIS CONTRACT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE. PURCHASER AND SELLER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN THE STATE IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS CONTRACT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE
OR FEDERAL COURT SITTING IN THE STATE. PURCHASER AND SELLER AGREE THAT THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OF THE TRANSACTION
CONTEMPLATED BY THIS CONTRACT. NOTHING CONTAINED IN THIS SECTION SHALL BE
INTERPRETED TO PROVIDE ANY GREATER RIGHTS OR ADDITIONAL CLAIMS TO PURCHASER OR
SELLER THAN AS OTHERWISE PROVIDED IN THIS CONTRACT.

To the extent allowed by applicable law, each party to this Contract hereby
expressly waives any right to trial by jury of any claim, demand, action or
cause of action (each, an “Action”) (a) arising out of this Contract, including
any present or future amendment thereof or (b) in any way connected with or
related or incidental to the dealings of the

 

20



--------------------------------------------------------------------------------

parties or any of them with respect to this Contract (as hereafter amended) or
any other instrument, document or agreement executed or delivered in connection
herewith, or the transactions related hereto or thereto, in each case whether
such Action is now existing or hereafter arising, and whether sounding in
contract or tort or otherwise and regardless of which party asserts such Action;
and each party hereby agrees and consents that any such Action shall be decided
by court trial without a jury, and that any party to this Contract may file an
original counterpart or a copy of this section with any court as written
evidence of the consent of the parties to the waiver of any right they might
otherwise have to trial by jury.

 

24. Limited Liability of Seller

If Seller breaches this Contract, and the breach is discovered prior to Closing,
Purchaser’s sole remedies are those described in Section 6(b) of this Contract.
Except as to a breach by Seller of any warranty, representation or covenant
contained in Section 7 of this Contract or any provision that expressly survives
Closing, if Seller breaches this Contract, and such breach is discovered after
Closing, Purchaser shall have no remedy or recourse against Seller. Purchaser
has factored this risk into its decision to purchase. If and only if it is
determined within one hundred eighty (180) days after Closing that Seller
breached any warranty, representation or covenant contained in Section 7 of this
Contract or any provision that expressly survives Closing, and if Purchaser
notifies Seller in writing of any such breach within one hundred eighty
(180) days of the Closing, Purchaser’s sole remedy shall be one of the
following: (i) cure of the breach by or on account of Seller; or (ii) payment of
appropriate monetary compensation by Seller to Purchaser for Purchaser’s losses,
costs, expenses, claims or other amounts for such breach. Purchaser hereby
acknowledges and agrees that in no event will the liability of Seller under this
Contract (including, without limitation, any liability of Seller for breach or
default under any representation, warranty or covenant made by Seller in
Section 7 hereof or any provision that expressly survives Closing) exceed, in
the aggregate, five percent (5%) of the Purchase Price. NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS CONTRACT OR OTHERWISE, IN NO EVENT SHALL SELLER BE
LIABLE UNDER THIS CONTRACT OR ANY RELATED DOCUMENT FOR ANY PUNITIVE, SPECIAL,
CONSEQUENTIAL OR INDIRECT DAMAGES.

 

25. No Third Party Beneficiary

The provisions of this Contract and of the documents to be executed and
delivered at Closing are and will be for the benefit of Seller and Purchaser
only and are not for the benefit of any third party, including, but not limited
to any broker described in Section 12, and accordingly, no third party shall
have the right to enforce the provisions of this Contract or of the documents to
be executed and delivered at Closing.

 

26. Exhibits and Schedules

The following schedules or exhibits attached hereto shall be deemed to be an
integral part of this Contract:

 

(a)    Exhibit A -    Certain Definitions

 

21



--------------------------------------------------------------------------------

(b)    Exhibit B -    Legal Description of REO Property (c)    Exhibit C -   
Form of Deed (d)    Exhibit D -    Form of Bill of Sale (e)    Exhibit E -   
Form of Assignment of Leases (f)    Exhibit F -    Form of General Assignment
(g)    Exhibit G -    Tenant Notice (h)    Exhibit H -    Due Diligence
Materials

 

27. Captions

The section headings appearing in this Contract are for convenience of reference
only and are not intended, to any extent and for any purpose, to limit or define
the text of any section or any subsection hereof.

 

28. Construction

The parties acknowledge that the parties and their counsel have reviewed and
revised this Contract and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Contract or any exhibits or amendments
hereto. Accordingly, this Contract shall not be construed as if it had been
prepared by one of the parties, but rather as if both parties had prepared it.
Whenever required by the context of this Contract, the singular shall include
the plural and vice versa. When the context so requires, the neuter gender
includes the feminine or masculine.

 

29. Termination of Contract

It is understood and agreed that if either Purchaser or Seller terminates this
Contract pursuant to a right of termination granted hereunder, such termination
shall operate to relieve Seller and Purchaser from all obligations under this
Contract, except for such obligations as are specifically stated herein to
survive the termination of this Contract including, without limitation,
indemnification obligations and other obligations related to the appropriate
distribution of the Earnest Money pursuant to this Contract.

 

30. Information and Confidentiality

If Purchaser and Seller have previously executed one or more confidentiality
agreements related to the REO Property, Purchaser’s evaluation of the REO
Property or the transfer thereof under this Contract, then each such agreement
are hereby terminated and superseded in full by this Contract, including without
limitation the language in this Section 30.

 

22



--------------------------------------------------------------------------------

Except as permitted by this Contract, Purchaser agrees that neither Purchaser
nor Purchaser’s Representatives (as hereinafter defined) shall, at any time or
in any manner, either directly or indirectly, divulge, disclose or communicate
to any person, entity or association, other than any Purchaser’s Representatives
and/or Purchaser’s Loan/Audit Parties (as hereinafter defined), the Confidential
Information (as hereinafter defined). Without Seller’s prior written consent,
Purchaser shall not disclose, and Purchaser shall direct Purchaser’s
Representatives and Purchaser’s Loan/Audit Parties not to disclose, to any
person, entity or association (other than among themselves) any of the terms,
conditions or other facts with respect to this Contract, including, without
limitation, the status hereof, that are not part of the public domain (which
shall be deemed to include, without limitation, the fact of the purchase of the
REO Property, the Purchase Price, the identity of Seller (but not the members
thereof) and other publicly available information). Notwithstanding the
foregoing, Purchaser may disclose such of the Confidential Information and its
other reports, studies, documents and other matters generated by it and the
terms of this Contract (i) as Purchaser deems necessary or desirable to
Purchaser’s Representatives and/or Purchaser’s Loan/Audit Parties in connection
with Purchaser’s investigation of the REO Property and the transactions
contemplated hereby or operating of the REO Property, provided that those to
whom such Confidential Information is disclosed are informed of the confidential
nature thereof and are directed to keep the same confidential in accordance with
the terms and conditions hereof, (ii) if compelled to do so by the United
States, any State of the United States or any subdivision, agency, department,
commission, bureau or instrumentality of any of the foregoing having
jurisdiction over the REO Property (each, a “Governmental Authority”), pursuant
to law, or otherwise by legal proceedings, (iii) as part of any filing required
to be made under securities laws, or (iv) in connection with any litigation
involving this Contract or the transactions contemplated hereby. Notwithstanding
anything in this Contract (including without limitation this Section 30) to the
contrary, Seller hereby acknowledges and agrees that, prior to Closing,
Purchaser or Purchaser’s representatives may communicate with any governmental
authority for the purpose of gathering information in connection with the REO
Property or the Seller, or the transaction contemplated by this Contract.

As used in this Contract, the term “Confidential Information” shall mean any of
the following to the extent proprietary to Seller and not publicly available or
in the public domain, and supplied by Seller or on behalf of Seller to Purchaser
or any of Purchaser’s Representatives: (i) all written information and documents
relating to the REO Property, any portion thereof or the sale thereof, furnished
to, or otherwise available at the REO Property for review by, Purchaser or its
directors, officers, employees, affiliates, partners, members, shareholders,
brokers, agents or contractors of Purchaser, including without limitation,
attorneys, accountants, contractors, consultants, engineers or financial
advisors (collectively, “Purchaser’s Representatives”), and (ii) all written
analyses, compilations, data, studies, reports or other information or documents
prepared or obtained by Purchaser or Purchaser’s Representatives, but only to
the extent containing the information or documents described in the preceding
clause (i) if and to the extent such

 

23



--------------------------------------------------------------------------------

information or documents are proprietary to Seller and not publicly available or
in the public domain. As used in this Contract, “Purchaser’s Loan/Audit Parties”
shall mean (A) any lender who contemplates providing or provides financing to
Purchaser in connection with the REO Property, together with the officers,
employees, agents, representatives, consultants and attorneys of such lender or
prospective lender, (B) any broker who is engaged by Purchaser to identify a
lender or investor or prospective lender or investor for Purchaser in connection
with the REO Property and (C) any accountant or auditor of Purchaser.

 

31. Release

EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS CONTRACT, PURCHASER SHALL
RELEASE, SELLER, AND ITS SUCCESSORS AND ASSIGNS, TOGETHER WITH THE OFFICERS,
DIRECTORS, PARTNERS, EMPLOYEES, REPRESENTATIVES, AFFILIATES, MEMBERS, INVESTORS,
CERTIFICATE HOLDERS AND AGENTS OF SELLER (THE “SELLER PARTIES”) FROM ALL CLAIMS,
ABSOLUTE OR CONTINGENT, KNOWN OR UNKNOWN, WHICH PURCHASER OR ANY AGENT,
REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER, PARTNER, MEMBER,
SHAREHOLDER OR TRUSTEE OF PURCHASER HAS OR MAY HAVE ARISING FROM OR RELATED TO
ANY MATTER OR THING RELATED TO OR IN CONNECTION WITH THE REO PROPERTY, AND ANY
PHYSICAL OR ENVIRONMENTAL CONDITIONS, AND PURCHASER SHALL NOT LOOK TO THE SELLER
PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. THIS RELEASE
SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS
AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS,
DAMAGES AND CAUSES OF ACTION. THE TERMS AND PROVISIONS OF THIS SECTION SHALL
SURVIVE CLOSING AND ANY TERMINATION OF THIS CONTRACT.

 

32. Indemnification of Seller Parties by Purchaser

Purchaser shall defend, indemnify and hold harmless Seller Parties from and
against all losses, causes of action, liabilities, claims, demands, obligations,
damages, costs and expenses, including without limitation attorneys’ fees and
costs, to which Seller Parties may become subject on account of (i) any breach
by Purchaser of its obligations, warranties or covenants under this Contract, or
(ii) Seller’s actions in cooperating with Purchaser pursuant to Section 20 of
this Contract. The obligations in this Section 32 shall survive Closing and any
termination of the Contract for a period of one (1) year.

 

33. Risk Of Loss

Prior to Closing, the risk of loss shall remain with Seller. If, prior to
Closing, the REO Property or any part thereof shall be condemned, destroyed or
damaged by fire or other casualty, Seller shall promptly notify Purchaser. If
the REO Property or any part thereof shall be condemned such that damages are in
excess of an amount equal to fifteen percent (15%) of the Purchase Price, or if
the REO Property or any part thereof shall be destroyed

 

24



--------------------------------------------------------------------------------

or damaged by fire or other casualty the repair of which would cost in excess of
fifteen percent (15%) of the Purchase Price, then, at the option of Purchaser,
which option shall be exercisable, if at all, by written notice thereof to
Seller within ten (10) Business Days after Purchaser receives written notice of
such fire, earthquake or other casualty or condemnation, this Contract may be
terminated. If Purchaser elects to terminate this Contract, the Earnest Money
shall be returned to Purchaser, in which event this Contract shall, without
further action of the parties, become null and void, and neither party shall
have any rights or obligations under this Contract, except those which expressly
survive termination. In the event that Purchaser does not exercise the option to
terminate the Contract set forth above, or if the condemnation or casualty is
below the threshold described above, then (i) Purchaser’s obligations hereunder
to purchase the REO Property for the full Purchase Price shall apply without
regard to the occurrence or effect of any damage to the REO Property or
destruction of any improvements on the REO Property or condemnation of any
portion of the REO Property, (ii) Purchaser shall have no right to terminate
this Contract or reduce the Purchase Price in the event of any damage to the REO
Property or destruction of any improvements on the REO Property or condemnation
of any portion of the REO Property, (iii) Purchaser hereby waives any right
Purchaser may have at law or in equity to terminate this Contract or seek
reduction of the Purchase Price on account of any damage to the REO Property or
destruction of any improvements on the REO Property or condemnation of any
portion of the REO Property, and (iv) the Closing shall take place on the
Closing Date, provided, however that Seller hereby agrees that upon the Closing,
there shall be a credit against the Purchase Price due hereunder equal to the
amount of any insurance proceeds or condemnation awards collected by Seller, if
any, as a result of any such damage or destruction or condemnation, plus the
amount of any insurance deductible, less any sums expended by Seller toward the
restoration or repair of the REO Property necessary to protect or preserve the
REO Property or required by applicable law. If the proceeds or awards have not
been collected as of the Closing, then such proceeds or awards shall be assigned
to Purchaser with a credit against the Purchase Price for any deductible, except
to the extent needed to reimburse Seller for sums expended prior to the Closing
to repair or restore the REO Property necessary to protect or preserve the REO
Property or required by applicable law. In the event insurance proceeds are not
available for a casualty, Purchaser may terminate this Contract or receive a
credit for the estimated amount of the restoration. If necessary, the Closing
Date shall be postponed until Seller has given the notice to Purchaser required
by Section 33 and the period of ten (10) Business Days described therein has
expired.

 

34. Prorations

 

  (a) General Prorations. All amounts set forth in the following numbered
paragraphs shall, except as otherwise provided in this Section 34, be prorated
to 11:59 p.m. local time on the day before the Closing Date with Purchaser
receiving the benefits and burdens of ownership on and after the Closing Date.

(i) Seller shall be entitled to all net cash flow received from or produced by
the REO Property prior to the Closing Date. From and after the occurrence of the
Closing, Purchaser shall be entitled to all net cash flow received from or
produced

 

25



--------------------------------------------------------------------------------

by the REO Property after the Closing Date. All gross rents (and other amounts
due and payable by tenants under Leases and any and all other income from the
REO Property) actually received, shall be prorated as of the Closing Date, based
on the actual days in the month of the Closing. If the Closing shall occur
before rents and all other amounts due and payable by the tenants under the
Leases and all other income from the REO Property have actually been paid for
the month in which the Closing occurs, the apportionment of such rents and other
amounts and other income shall be upon the basis of such rents and other amounts
and other income actually received by Seller. Subsequent to Closing, if any such
rents and other income are actually received by Purchaser or Seller, all such
amounts shall first be applied to current rents due and payable for the month in
which the same are received, second, to post-Closing past due rents, third, to
past-due rents due and payable for pre-Closing periods, and fourth, the balance
shall immediately paid by Purchaser to Seller or Seller to Purchaser, as
applicable. Purchaser shall use diligent, good-faith efforts and in the ordinary
course of business (but with no obligation to incur any expenses or commence
litigation to collect such rents) to collect any such rents and other amounts
and other income not apportioned at the Closing for a three (3) month period
commencing on Closing.

(ii) General real estate taxes and assessments against the REO Property (not
directly paid by tenants under any Leases) shall be prorated as of the Closing
Date, based on a three hundred sixty-five (365) day year. If the Closing shall
occur before the tax rate or the assessed valuation of the REO Property is fixed
for the then-current year, the apportionment of taxes shall be upon the basis of
the tax rate for the preceding year applied to the latest assessed valuation.
Subsequent to the Closing, when the tax rate and the assessed valuation of the
REO Property is fixed for the year in which the Closing occurs, the parties
agree to adjust the proration of taxes and, if necessary, to refund or repay
such sums as shall be necessary to effect such adjustment, provided, however,
the same shall be determined no later than sixty (60) days after receipt of the
tax bill/assessed valuation/tax rate for the current year.

(iii) Any cash security deposit under any Lease held by Seller at the time of
Closing shall be credited to Purchaser on the Closing Date and Purchaser shall
assume Seller’s obligations related to such security deposits.

(iv) Seller shall be entitled to a credit for all security deposits held by any
of the utility companies or other companies providing service to the REO
Property for the benefit of Purchaser where such deposits are transferred by the
utility company or other company to Purchaser’s account. Seller shall endeavor
to obtain meter readings on the day before the Closing Date, and if such
readings are obtained, there shall be no proration of such items and Seller
shall pay at Closing the bills therefor for the period to the day preceding the
Closing, and Purchaser shall pay the bills therefor for the period subsequent
thereto. If any utility company will not issue separate bills, Purchaser will
receive a credit against the Purchase Price for Seller’s portion and will pay
the entire bill prior to delinquency after Closing. From and after the Closing
Date, Purchaser shall be responsible for making any security deposits required
by utility companies providing service to the REO Property.

 

26



--------------------------------------------------------------------------------

(v) Payments with respect to the Permits, if any, shall be prorated as of the
Closing Date, based on the actual number of days in the billing period for such
Permit.

(vi) Any other operating expenses of the REO Property not directly paid by
tenants under any Leases shall be prorated as of the Closing Date, based on a
three hundred sixty-five (365) day year. If the Closing shall occur before the
actual amount of all other operating expenses with respect to the REO Property
for the month in which the Closing occurs are determined, the apportionment of
such other operating expenses shall be upon the basis of the prior month’s
actual amount of such other operating expenses. Subsequent to the Closing, when
the actual amount of such other operating expenses for the month in which the
Closing occurs are determined, the parties agree to adjust the proration of such
other operating expenses and, if necessary, to refund or repay such sums as
shall be necessary to effect such adjustment.

(vii) All insurance policies and property management agreements shall be
terminated as of the Closing Date and there shall be no proration with respect
to these items.

(viii) Any leasing commissions with respect to the Leases shall be the sole
responsibility of Seller if incurred prior to the Closing Date, and shall be
paid or discharged fully at or prior to Closing. Any leasing commissions with
respect to the Leases shall be the sole responsibility of Purchaser if incurred
on or after the Closing Date.

 

  (b) Final Prorations. If final prorations cannot be made at the Closing for
any item subject to proration under this Section 34, then, Purchaser and Seller
agree to allocate such items on a fair and equitable basis as soon as invoices
or bills are available and applicable reconciliation with tenants have been
completed, with final adjustment to be made as soon as reasonably possible after
the Closing, and in any event not later than the date that is one hundred eighty
(180) days after Closing (or 365 days after Closing solely with respect to real
property taxes and assessments). If either party receives any funds which belong
to the other party under this Section 34, such receiving party shall pay over
and/or deliver such funds to the other party (without interest thereon) within
fifteen (15) Business Days after receipt.

 

  (c) Special Tax Prorations. Notwithstanding anything to the contrary in the
foregoing, Seller shall retain the right to receive all refunds for overpayments
of real property taxes and assessments to the extent paid by and attributable to
the period of time on or prior to the Closing Date. If any such amounts are
received by Purchaser relative to the period on or prior to the Closing Date,
same shall be immediately paid over to Seller. The provisions of this
Section 34(c) shall survive Closing indefinitely.

 

27



--------------------------------------------------------------------------------

  (d) Closing Costs. At Closing, Purchaser shall pay (a) one-half (1/2) the
Escrow Agent’s escrow fee, (b) the premium for the New Title Policy and the
costs of any endorsements and any other title related expenses, and (c) any and
all applicable recording fees. At Closing, Seller shall pay (a) one-half
(1/2) the Escrow Agent’s escrow fee and (b) any transfer taxes, documentary
stamp tax or similar tax payable by reason of transfer of the REO Property or
any portion thereof. Seller and Purchaser shall each pay their respective
attorneys’ fees.

 

35. Attorney Fees

If any action is brought by any party to this Contract to enforce or interpret
its terms or provisions, the prevailing party will be entitled to reasonable
attorney fees and costs incurred in connection with such action prior to and at
trial and on any appeal therefrom.

 

36. Related Parties

Purchaser represents to Seller that neither Purchaser nor any person having
control over Purchaser is employed by, or is a family member purchasing directly
for the benefit of anyone who is employed by, Wells Fargo & Company or any of
its subsidiaries. For purposes of this representation “family member” is defined
as a spouse, a domestic partner, parents, grandparents, children, grandchildren,
brothers and sisters, including in all cases, step-family members.

 

37. OFAC Compliance

Purchaser represents and warrants that: (i) it is not on an SDN List (defined
below), nor is it directly or indirectly owned or controlled by an SDN (defined
below); and (ii) the purchase and sale of the Property, and the consummation of
any other transaction contemplated by this Contract, will not violate any
country sanctions program administered and enforced by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury. For the purposes
hereof, an “SDN List” is defined as one of the lists published by OFAC of
individuals and companies owned or controlled by, or acting for or on behalf of,
OFAC targeted countries, as well as individuals, groups, and entities, such as
terrorists and narcotics traffickers, designated under OFAC programs that are
not country-specific, and an “SDN” is one of the individuals or companies listed
on an SDN List.

 

38. ADA Compliance Issue

The REO Property, Seller, and a prior owner of the REO Property are subject to a
Consent Order (the “Consent Order”) in Civil Action No.: 3:07CV-506-CRS-DW in
the United States District Court, Western District of Kentucky, Louisville
Division, wherein the United States of America is the Plaintiff. Purchaser
acknowledges and agrees that Seller did not design or construct the REO Property
and was not a party to the underlying litigation between the United States of
America and the prior owner of the REO Property

 

28



--------------------------------------------------------------------------------

which resulted in the Consent Order. Seller is subject to the Consent Order by
virtue of it being the purchaser of the REO Property at a foreclosure sale. As a
consequence of Purchaser’s future acquisition of the REO Property as set forth
in this Contract, Purchaser will become subject to the Consent Order. Among
other things, the Consent Order mandates the remediation of certain violations
of the Americans with Disabilities Act at the REO Property (limited only to the
Renaissance St. Andrews Apartments, Buildings 2-10, and not the Renaissance St.
Andrews Condominiums, Buildings 1 and 11) (collectively, the “Remediation
Project”) as enumerated therein.

The parties acknowledge and agree that Purchaser shall be solely responsible for
completion of the Remediation Project to the satisfaction of the Department of
Justice (and all other applicable governing bodies and regulations) from and
after Closing. Furthermore, from and after Closing, Purchaser shall defend,
indemnify, and hold harmless Seller, and the members and affiliates of Seller,
from and against all losses, costs, damages, claims, and liabilities relating to
(or otherwise resulting from) the Consent Order (including, without limitation,
any amendments or supplements to the Consent Order), Remediation Project, and
Purchaser’s responsibility for completion of the Remediation Project.

In consideration of Purchaser’s obligation to complete the Remediation Project
and the other agreements of Purchaser as set forth in this Section 38, Purchaser
shall be entitled to a credit against the Purchase Price at Closing in the
amount of Five Hundred Thousand and No/00 Dollars ($500,000.00). The provisions
of this Section 38 shall survive the Closing.

 

39. RECORD ACCESS AND RETENTION

Seller shall provide to Purchaser (at Purchaser’s expense) copies of, or shall
provide Purchaser reasonable access to, such factual information as may be
reasonably requested by Purchaser, and in the possession or control of Seller’s
Representative, or its property manager or accountants, to enable Purchaser’s
auditor to conduct an audit, in accordance with Rule 3-14 of Securities and
Exchange Commission Regulation S-X, of the income statements of the REO Property
for the year to date of the year in which Closing occurs plus one (1) prior
calendar year (provided, however, such audit shall not include an audit of
management fees or interest expenses attributable to the Seller). Purchaser
shall be responsible for all out-of-pocket costs associated with this audit.
Seller shall reasonably cooperate (at no cost to Seller) with Purchaser’s
auditor in the conduct of such audit. In addition, Seller agrees to provide to
Purchaser or any affiliate of Purchaser, if requested by such auditor,
historical financial statements for the REO Property (limited to Seller’s period
of ownership), including (without limitation) income and balance sheet data for
the REO Property, whether required before or after Closing. Without limiting the
foregoing, (i) Purchaser or its designated independent or other auditor may
audit Seller’s operating statements of the REO Property, at Purchaser’s expense,
and Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, and (ii) Seller shall
furnish to Purchaser such financial and other information as may be reasonably
required by Purchaser or any affiliate of Purchaser to make any required filings
with the Securities and Exchange Commission or other

 

29



--------------------------------------------------------------------------------

governmental authority. Seller’s agreement to maintain its records for use under
this Section 39 shall be a condition to Purchaser’s obligation to Close. Seller
shall maintain its records for use under this Section 39 for a period of not
less than one (1) year after the Closing Date. The provisions of this Section
shall survive Closing. Notwithstanding anything to the contrary set forth in
this Section 39, Seller’s reasonable cooperation with Purchaser (and Purchaser’s
representatives or auditors) as set forth in this Section 39 shall be expressly
limited to information applicable to Seller’s period of ownership of the REO
Property.

[Remainder of Page Intentionally Left Blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract is executed as of the Effective Date.

 

SELLER: REDUS KENTUCKY, LLC, a Delaware limited liability company By:   REDUS
Properties, Inc., its sole member and manager By:  

/s/ Michael L. Wilson

Name:   Michael L. Wilson Title:   AVP Date:   12/30/11

[Signatures continue on following page]



--------------------------------------------------------------------------------

PURCHASER: STEADFAST ASSET HOLDINGS, INC., a California corporation By:  

/s/ Rodney F. Emery

Name:   Rodney F. Emery Title:   President Date:   12-22-2011

 

32



--------------------------------------------------------------------------------

Escrow Agent executes this Contract for the sole purpose of evidencing its
agreement to the matters set forth in the Contract which relate to the Deposit
and Closing.

 

ESCROW AGENT: CHICAGO TITLE INSURANCE COMPANY By:  

/s/ Lorri Beasley

Name:   Lorri Beasley Title:   National Senior Commercial Escrow Officer Date:  
December 30, 2011

 

33



--------------------------------------------------------------------------------

EXHIBIT A

CERTAIN DEFINITIONS

Initially capitalized terms not otherwise defined in this Contract shall have
the respective meanings ascribed thereto in this Exhibit A.

“Business Day” means any day on which Seller is open for business other than a
Saturday, a Sunday or a federal holiday.

“Land” means that certain real property more particularly described on Exhibit B
to this Contract.

“Permitted Exceptions” mean and includes all of the following: (i) zoning and
building ordinances and land use regulations applicable to the REO Property,
(ii) such state of facts as are shown on any survey or as would be disclosed by
an accurate survey of the REO Property, (iii) the lien of taxes and assessments
not yet due and payable, (iv) any standard exclusions from coverage set forth in
the jacket of the New Title Policy, (v) any exceptions caused by Purchaser, its
agents, representatives or employees, (vi) all Proforma Exceptions, (vii) the
Leases, (viii) all other matters which arise as a result of Seller performing
its covenants hereunder, and (ix) any other liens or encumbrances of record
which do not materially adversely affect title to the REO Property, the value of
the REO Property or Purchaser’s contemplated use of the REO Property.

“Proforma Exceptions” means and includes all of the matters set forth as
exceptions on Schedule B of the Commitment, excluding only those exceptions
which Seller agrees in writing to remove.

“REO Property” means all of Seller’s right title and interest in and to (i) the
Land, (ii) any and all buildings, improvements, and fixtures located on the
Land, (iii) any and all leases of premises upon the Land and/or within any such
buildings or improvements, (iv) any personal property that Seller has an
interest in located on the Land, and (v) any tradenames, trademarks, and other
intangible property Seller has an interest in directly related to the Land
and/or any such buildings or improvements located thereon or use thereof.

“Seller’s Representative” means and shall be limited to Michael Wilson, an
Assistant Vice President in the Special Situations Group – ORE at Wells Fargo
Bank, N.A.

“State” means the Commonwealth of Kentucky.

“Title Company” means Chicago Title Insurance Company, 4041 MacArthur Blvd #
490, Newport Beach, CA 92660, Attn: Rick Fortunato.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF REO PROPERTY

Being all of Residual Tract 1, as shown on Minor Subdivision Plat approved by
Louisville and Jefferson County Planning Commission, Docket No. 8896, attached
to and made a part of Declaration of Access, Parking and Utility Easements, of
record in D.B. 9098, Pg. 543 in the Office of the Clerk of Jefferson County,
Kentucky and being more particularly described as follows:

Being a tract of land located in Jefferson County, Kentucky, northwest of St.
Andrews Church Road (a/k/a Kentucky Highway No. 1931), Northeast of Blanton
Lane, Southeast of Oak Valley Drive and more particularly described as follows:

Beginning at an Iron Pin and Cap stamped “3259 Thomas” being on the Western most
line of a tract described in D.B. 3766 Pg. 383 of record in the office of the
Clerk of Jefferson County, Kentucky, thence with the new North right-of-way
Saint Andrews Church Road as recorded in

 

B-1



--------------------------------------------------------------------------------

D.B. 9098 Pg. 543, along an arc of a non-tangent curve, concave to the south,
having a radius of 1014.93’, chord of which being N69°22’13”E 222.61’ to an Iron
Pin and Cap stamped “3259 Thomas” on the Northeast line of a tract described in
D.B. 4888 Pg. 733, of record in the aforesaid clerk’s office; thence leaving
said right-of-way line with the Northeast line of the last said tract
N18°16’38”W 192.30’ to an Iron Pin and Cap stamped “ETS 3675” at the Northern
most corner of the aforesaid tract; thence with the Northwest line of said tract
S57°26’22”W 110.00’ to an Iron Pin and Cap stamped “ETS 3675” on the Western
most corner of said tract and on the Northeast line of tract described as Tract
3 in D.B. 6088 Pg. 74 of record in the aforesaid clerk’s office; thence with the
Northeast line of the last said tract and the Northeast line of a tract
described in D.B. 4143 Pg. 507 of record in the aforesaid clerk’s office,
N18°16’38”W 101.16’ to an Iron Pin and Cap stamped “3259 Thomas”, thence with
the boundary of a Minor Plat recorded in D.B. 9089 Pg. 543, N57°58’48”E 248.89’
to an Iron Pin and Cap stamped “3259 Thomas”; thence along an arc of a
non-tangent curve, concave to the West having a radius of 168.02’, chord of
which being N10°13’02”W 82.94’ to an Iron Pin and Cap stamped “3259 Thomas”;
thence N24°30’26”W 147.00’ to an Iron Pin and Cap stamped “3259 Thomas”; thence
along an arc of a non-tangent curve, concave to the East having a radius of
532.00’, chord of which being N22°52’52”W 30.19’ to an Iron Pin and Cap stamped
“3259 Thomas”; thence S57°58’48”W 241.74’ to an Iron Pin and Cap stamped “3259
Thomas”; thence leaving the aforesaid Minor Plat N18°16’38”W 10.00’ to a  3/4”
Pipe at the Eastern most corner of tract described in D.B. 7756 Pg. 729 of
record in aforesaid clerk’s office; thence with the Northeast line of the last
said tract, N82°47’01”W 330.33’ to an Iron Pin and Cap stamped “3259 Thomas”;
thence with the boundary of a Minor Plat recorded in D.B. 9089 Pg 543
N05°23’01”W 147.86’ to an Iron Pin and Cap stamped “3259 Thomas”; thence
N85°51,10”W 47.89’ to an Iron Pin and Cap stamped “3259 Thomas”; thence
N04°07’28”E 277.69’ to an Iron Pin and Cap stamped “3259 Thomas”; thence
N85°52’32”W 77.79’ to an Iron Pin and Cap stamped “3259 Thomas”; thence S04°06’
13”W 172.18’ to an Iron Pin and Cap stamped “3259 Thomas”; thence
S84°39’13”W57.30’ to an Iron Pin and Cap stamped “3259 Thomas”; thence
S05°20’17”E 236.08’ to an Iron Pin and Cap stamped “3259 Thomas”; thence laving
the aforesaid Minor Plat N82°47’01”W passing a  1/2” rebar at 184.87’, a total
of 186.61 to an Iron Pin and Cap stamped “ETS 3675” on the Southeast line of a
tract described in D.B. 7410 Pg. 781 of record in the aforesaid clerk’s office;
thence with the Southeast line of the last said tract N36°11’56”E 192.20’ to a
 3/4” pipe at the Eastern most corner of the aforesaid tract; thence with the
Northeasterly line of the last said tract and the Northeast end of Rosemary Lane
N58°43’59”W 197.22’ to an Iron Pin and Cap stamped “ETS 3675” at the terminus of
the Northwest right-of-way line of said Rosemary Lane; thence with the Southeast
line of a tract described in D.B. 5638 Pg. 223 of record in the aforesaid
clerk’s office N36°17’09”E 391.80’ to an Iron Pin and Cap stamped “ETS 3675” at
the Eastern most corner of the last said tract; thence with the Northeast line
of said tract N63°23’22”W 395.21’ to a fence post in a line of Oak Valley
Section 2-B as shown in P.B. 14 Pg. 107 of record in the aforesaid clerk’s
office; thence with said line of Section 2-B N27°03’36” 531.17’ to an Iron Pin
and Cap stamped “ETS 3675” at a corner of said Section 2-B; thence with a
Western most line of a tract described in D.B. 8191 Pg. 131 of record in the
aforesaid clerk’s office S42°09’26”E 1370.22’ to a 5”x9” stone with an “X” cut
at the Northern most corner of a tract described in D.B. 3766 Pg. 383 of record
in the aforesaid clerk’s office; thence with the Northwest line of the last said
tract S46°05’40”W 98.56’ to an Iron Pin and Cap stamped “ETS 3675” at the
Northwestern most corner of the aforesaid tract; thence with the West line of
said tract S41°57’36”E 444.58’ to a 5/8” pipe on the Northern most corner of a
tract described in D.B.

 

B-2



--------------------------------------------------------------------------------

3766 Pg. 381 of record in the aforesaid clerk’s office; thence with the
Northwest line of the last said tract and the Northwest line of the previously
said tract described in D.B. 3766 Pg. 383 S57°20’24”W passing a  3/4” Pinch Pipe
at 75.72’ a total of 195.78’ to an Iron Pin and Cap stamped “ETS 3675” at the
Western most corner of the last said tract; thence with the Southwest line of
said tract S30°47’31”E passing a 1” Pipe at 202.37’ a total of 217.04’ to the
point of beginning. The above described tract contains 828,075.60 square feet or
19.01 acres and being subject to all easements and right-of-ways of record.

Being the same property acquired by REDUS Kentucky, LLC, a Delaware limited
liability company, by Commissioner’s Deed dated August 10, 2010, and recorded in
Deed Book 9608, Page 516 in the Office of the Jefferson County Clerk.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DEED

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED (“Deed”) is made and entered into as of the     day
of [                    ], 201    , by and between
(i) [                                         ], a
[                                                             ] whose address is
[                                        ] (the “Grantor”) and
(ii) [                                       
 ],[                                         ], whose address is
[                                                             ] (the “Grantee”).

W I T N E S S E T H:

For good and valuable consideration in the total amount of
[                                        ] and 00/100 Dollars
($        ,        .00), the receipt and sufficiency of which is hereby
acknowledged, the Grantor does hereby grant, sell and convey to the Grantee, to
have and to hold in fee simple, with covenant of SPECIAL WARRANTY, all of its
right, title and interest in and to the real estate located in Jefferson County,
Kentucky which is more particularly described on Exhibit A attached hereto and
made a part hereof (the “Property”).

The Grantor hereby covenants that it is lawfully seized of the estate hereby
conveyed, that the Grantor has full right and power to convey same and that the
Property conveyed hereby is free and clear of all liens and encumbrances except:

 

  (i) applicable rules and regulations imposed by any applicable planning or
zoning commission;

 

  (ii) any and all future real estate taxes and assessments;

 

  (iii) any and all other easements, restrictions and stipulations of record
affecting the Property.

The Grantor and the Grantee do hereby certify, pursuant to KRS Chapter 382, that
the consideration reflected in this Deed is the true, correct and full
consideration paid for the Property herein conveyed.

The in-care of address to which the 201    property tax bill may be sent is
[                                                             ].

[signatures begin on following page]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, witness the signatures of the Grantor and the Grantee, as of
the date and year first above written.

 

GRANTOR: [                                                             ], By:  

 

Name:  

 

Title:  

 

 

COMMONWEALTH OF KENTUCKY   )   ) SS: COUNTY OF JEFFERSON   )

The foregoing Deed, including the certificate of consideration, was subscribed,
sworn to and acknowledged before me this     day of             , 201    , by
                    ,                     of
                                        , to be his/her free act and deed and
the free act and deed of the company.

My commission expires:                                         .

 

[SEAL]       

 

    Notary Public

 

 

C-2



--------------------------------------------------------------------------------

GRANTEE: [                                                             ], By:  

 

Name:  

 

Title:  

 

 

COMMONWEALTH OF KENTUCKY   )   ) SS: COUNTY OF JEFFERSON   )

The foregoing Deed, including the certificate of consideration, was subscribed,
sworn to and acknowledged before me this     day of             , 201    , by
                    ,                     of
                                        , to be his/her free act and deed and
the free act and deed of the company.

My commission expires:                                         .

 

[SEAL]       

 

    Notary Public

This instrument prepared by:

 

 

 

 

 

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BILL OF SALE

Bill Of Sale

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, [                    ], a [                    ]
(“Seller”), does hereby grant, bargain, sell, transfer, convey, assign, and
deliver unto [                    ], a [                    ] (“Purchaser”), all
of Seller’s right, title and interest (if any, none being warranted hereby, and
to the extent legally assignable by Seller) in and to the furniture,
furnishings, supplies, spare parts, machinery, equipment, tradenames,
trademarks, intellectual property and all other tangible and intangible personal
property located on (and used in connection with) the operation of the certain
real property described on Exhibit A attached hereto and by this reference
herein incorporated (the “Real Estate”), and the improvements located thereon
(the “Improvements”), including, without limitation, those items listed on
Exhibit B attached hereto and by this reference herein incorporated, except for
(a) personal property belonging to tenants under existing leases of the
Improvements, and (b) any management software installed on the computers located
at the Real Estate (collectively, the “Personalty”), free and clear of any and
all claims, liens or encumbrances of any nature or description arising in
connection with agreements entered into by Seller.

To have and to hold the Personalty unto Purchaser, its successors and assigns
forever, and Seller hereby covenants and agrees to warrant and defend title and
the sale of the Personalty only against all parties claiming an interest in such
property due to the acts of Seller.

EXCEPT FOR THE FOREGOING WARRANTY AGAINST PARTIES CLAIMING AN INTEREST IN THE
PERSONALTY DUE TO THE AGREEMENTS OF SELLER, THE PERSONALTY IS HEREBY CONVEYED TO
PURCHASER IN AN “AS IS,” “WHERE IS,” “WITH ALL FAULTS” CONDITION AND SELLER DOES
NOT WARRANT, AND HEREBY EXPRESSLY DISCLAIMS, ANY AND ALL WARRANTIES OF TRANSFER,
QUALITY, FITNESS AND MERCHANTABILITY RELATING TO ANY OF THE PERSONALTY,
INCLUDING, WITHOUT LIMITATION, THE CONDITION OF THE PERSONALTY OR THE FITNESS OF
ANY OF THE PERSONALTY CONVEYED HEREBY FOR A PARTICULAR USE OR PURPOSE OR FOR
PURCHASER’S INTENDED USE OR PURPOSE. Further, Seller makes no representation or
warranty with respect to the conveyance of any of the items assigned hereby
except as expressly set forth in that certain Purchase Contract dated as of
December     , 2011 between Seller and Steadfast Asset Holdings, Inc. (of which
Purchaser is the assignee), nor shall Seller be deemed in any event to be a
warrantor, guarantor, or surety for the obligations of any maker of any
warranties or guaranties assigned or conveyed hereunder. The Personalty conveyed
hereby from Seller to Purchaser shall be without recourse to Seller (except with
respect to parties claiming an interest in such property due to the agreements
of Seller as set forth above).

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of
                    , 20    .

 

“SELLER” [                                         ] By:  

 

Name:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT OF LEASES

Assignment and Assumption of Leases

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, [                    ], a [                    ]
(“Assignor”) does hereby transfer, assign and convey to [                    ],
a [                    ] (“Assignee”), all of Assignor’s right, title and
interest (if any, none represented or warranted hereby, and to the extent
legally assignable by Assignor) in and to all tenant leases and other occupancy
agreements (“Leases”), which are in effect with respect to that certain real
property legally described in the attached Exhibit A.

Assignee hereby accepts the above assignment and assumes all obligations and
liabilities arising out of or relating to the Leases whether accruing prior to
or after the date hereof and Assignee shall indemnify and hold Assignor harmless
from and against any and all liabilities and obligations arising out of or
relating to the Leases accruing from and after the date hereof.

Assignor makes no representation or warranty with respect to the Leases or the
assignment thereof except as expressly set forth in that certain Purchase
Contract dated as of December     , 2011 between Assignor and Steadfast Asset
Holdings, Inc. (of which Assignee is the assignee).

 

“ASSIGNOR” [                                         ] By:  

 

Name:  

 

Title:  

 

“ASSIGNEE” [                                         ] By:  

 

Name:  

 

Title:  

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GENERAL ASSIGNMENT

General Assignment

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, [                    ], a [                    ]
(“Assignor”) does hereby transfer, assign and convey to [                    ],
a [                    ] (“Assignee”), all of Assignor’s right, title and
interest (if any, none being warranted hereby, and to the extent legally
assignable by Seller) in and to the following in connection with certain real
property located in                     and legally described in the attached
Exhibit A (“Real Property”), those certain improvements located on the Real
Property, including a                     commonly known as
                                         (“Improvements”), and any personal
property owned by Assignor and located on or in the Real Property or
Improvements (“Personal Property”), which Real Property, Improvements and
Personal Property are collectively referred to as the “Property”:

1. To the extent assignable at no material cost to Seller, any unexpired
warranties in connection with the construction, installation, maintenance and
repair of the Improvements and purchase of the Personal Property.

2. To the extent assignable at no material cost to Seller, service or supply
contracts, repair or maintenance agreements, cable or subscription television
agreements, broker agreements for tenant leases, equipment leases and any other
agreements with independent contractors relating to the management, operation
and maintenance of the Improvements and Personal Property, other than [LIST ANY
CONTRACTS NOT BEING ASSUMED].

3. To the extent assignable at no material cost to Seller, any rights of
Assignor in and to all zoning and development entitlements, permits, licenses,
approvals and authorizations granted in connection with the Real Property, and
all plans, specifications, drawings, surveys and reports relating to the
Property and Improvements to the extent that Assignor has the right and ability
to convey such rights.

Assignee hereby accepts the above assignments and assumes all obligations and
liabilities arising out of or relating to any of the above whether accruing
prior to or after the date hereof and Assignee shall indemnify and hold Assignor
harmless from and against any and all liabilities and obligations arising out of
or relating to any of the above accruing from and after the date hereof.

 

F-1



--------------------------------------------------------------------------------

The property conveyed hereby is being conveyed without any warranty whatsoever
by Assignor. Further, Assignor makes no representation or warranty with respect
to the assignability of any of the items assigned hereby except as expressly set
forth in that certain Purchase Contract dated as of December     , 2011 between
Assignor and Steadfast Asset Holdings, Inc. (of which Assignee is the assignee),
nor shall Assignor be deemed in any event to be a warrantor, guarantor, or
surety for the obligations of any maker of any warranties or guaranties assigned
hereunder. The assignment of the property conveyed hereby from Assignor to
Assignee shall be without recourse to Assignor.

 

“ASSIGNOR” [                                         ] By:  

 

Name:  

 

Title:  

 

“ASSIGNEE” [                                         ] By:  

 

Name:  

 

Title:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

TENANT NOTICE LETTER

                    , 20                

 

 

 

 

Re: Lease of Unit                     in
                                        

Dear Tenant:

This letter is to inform you that on                     , 20    ,
                                         (“Landlord”) transferred its ownership
interest in the above-referenced property to
                                                             (“Purchaser”).

All rights of the Landlord under your lease have been assigned to Purchaser, and
Purchaser has received and is responsible for your security deposit in the
amount of $        .

The                                         will be managed by
                                        . You should make your rent checks
payable to                                         . The [new] address for your
payment of rent under your Lease [is/remains]
                                         [,effective immediately].

 

Sincerely yours, “LANDLORD” [                                         ] By:  

 

Name:  

 

Title:  

 

“PURCHASER” [                                         ] By:  

 

Name:  

 

Title:  

 

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

DUE DILIGENCE MATERIALS

 

1. A copy of that certain Phase I Environmental Site Assessment issued by EMG
Corp. on May 19, 2010.

 

2. A copy of that certain Commissioner’s Deed dated August 10, 2010 and recorded
in Deed Book 9608, Page 516 in the Office of the Jefferson County Clerk.

 

3. A copy of that certain ALTA’s Owner’s Policy of Title Insurance issued by
Stewart Title Guaranty Company as Policy No.: O-9301-1145752.

 

4. A copy of that certain Declaration of Parking, Access and Utility Easements
recorded in Deed Book 9098, Page 543 in the Office of the Jefferson County
Clerk.

 

5. A copy of that certain ALTA/ACSM Land Title Survey prepared by ETS Surveying,
Inc. (dated 9/6/07).

 

6. A copy of that certain Consent Order filed as Civil Action No.:
3:07CV-506-CRS-DW in the United States District Court, Western District of
Kentucky, Louisville Division.

 

   CONSTRUCTION / REHABILITATION 1    Plans & Specifications   

a. Most current civil, landscape, architectural, structural mechanical,
electrical & fire protection plans

2    Construction contracts 3    Tenant work in progress 4    Maintenance
Records/work orders (for past 12 months)    FINANCIAL 1    Monthly Operating
Statements (YTD and 3-year historical) 2    Current Year Operating Budget 3   
Year-End Financial Statements, Audited if available (past 3 years) 4    Property
Tax Bills (current and for past 2 years, including special assessments or
districts and appeals) & Assessment 5    Type of Accounting Software: 6   
General Ledger – 2011 (ending 11/30/11) 7    Utility Bills (current & past 12
months)    MANAGEMENT/LEASING/OPERATIONS 1    Current Monthly Rent Rolls
(showing, square footage, monthly rent, deposits, financial concessions, other
concessions, lease term, extension options, defaults (financial or otherwise),
and such other information as Purchaser may require) 2    Security
Deposit/Resident Ledgers 3    Market Rent Survey (if available, comparison of
subject w/other properties) 4    Occupancy History (past 2 years) 5    Leases
for all tenants and all material tenant correspondence files (including
amendments/material letters/agreements) — * 6    Form of Lease (with all
addendums) 7    Schedule of leases under negotiation or leases out for signature
8    Aged Delinquency Report (showing total rent outstanding) and status of all
files placed for eviction or collection 9    CURRENT Tenant contact sheet (name,
address, phone number) 10    Copies of all operating & management service
contracts, including but not limited to:

 

H-1



--------------------------------------------------------------------------------

  

a. Laundry

  

b. Copier

  

c. Cable/TV (if none, please indicate in writing)

11    Inventory of Personal Property and Supplies Inventory (on site) 12   
Current Staff Information (employees, titles, hire dates, salary, unit
information) 13    List of which utilities are paid by Resident & Owner 14   
Current list of all vendors utilized at the property 15    Property Brochure 16
   Certificates of insurance 17    Pending Litigation Information (if
applicable)    PHYSICAL ITEMS 1    Unit Floor Plans (w/sq. footage) 2   
Property Information (including number of pools, spas, dumpsters (with size),
year built) 3    Property Photos (including aerial photos if available)   
CAPITAL SOURCE - SPECIFIC INFORMATION: REIT 1    Cash Disbursement Journals:
Monthly for 2011(as of 11/30/11) — * 2    Copy of check register for 2011 (as of
11/30/11) — * 3    Monthly bank statements and receipts – Jan – Dec 2011 — *

Items marked with an * have not been received by Purchaser as of the Effective
Date but will be promptly provided thereafter.

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

RENT ROLL

 

H-3